Order entered February 12, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00595-CR
                                      No. 05-18-00600-CR

                           TOREY DONOVAN WHITE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F17-24700-M & F17-24701-M

                                           ORDER
        Before the Court is appellant’s February 8, 2019 motion to extend the time to file his pro

se response to counsel’s Anders brief. We GRANT the motion and extend the time to file

appellant’s pro se response to March 15, 2019.

        We DIRECT the Clerk to transmit a copy of this order by electronic transmission to

counsel for all parties.

        We further DIRECT the Clerk to send a copy of this order, by first-class mail, to Torey

Donovan White; TDCJ No. 02187715; Holliday Unit; 295 IH-45 North; Huntsville, Texas

77320-8443.

                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE